DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 08/23/2021.
Claims 1-16 are pending. Claim 1 is independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on.  This IDS has been considered.

Drawings
6.	The drawings are objected to because:
Figure 1 and Figure 2 should be designated by a legend such as --Prior Art--because only that which is old is illustrated. See MPEP 602.02(g).
Applicant did not present these Figures for the first time with the filing of this application. Applicant, and some of the instant inventors, published these Figures previously as search result reveals (Kioxia and Toshiba prior arts). Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
7a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“ Non-volatile Semiconductor Memory In Which Data Writing To Cell Groups Is Controlled Using Plural Program Pulses”.
7b. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background information and is objected to. 37 C.F.R. 1.71(b) requires, “The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.” Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention”.
7c. 	Spec is objected to because of content informality. Description of Figures 1 and 2 should be moved to Background section. See drawing objection.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUTATSUYAMA et al.  (US 2018/0277565 A1). Further supported by MAEJIMA (US 2020/0126628 A1) for limitation analysis.
Regarding independent claim 1, FUTATSUYAMA teaches a semiconductor memory device (Fig. 1: 1 “semiconductor memory device”, see Fig. 1-Fig. 29 for illustrated circuitry and functionality) comprising: 
a source line (Fig. 2: SL, Fig. 5: 13. see Fig. 2, Fig. 11 in relation to Fig. 4- Fig. 5) extending in a first direction (Fig. 5: y-direction) and a second direction (Fig. 5: x-direction) intersecting the first direction; 
a first semiconductor pillar (Fig. 5: MP0) having a first semiconductor layer (Fig. 7: 31, Fig. 8: 31 in context of para [0087]: “semiconductor layer”, see Fig. 5: MP0) extending in a third direction (Fig. 5: z-direction) intersecting the first direction and the second direction (Fig. 5) and electrically connected to the source line (Fig. 11: SL, Fig. 5: 13, para [0095]. Limitation is further supported by  MAEJIMA Fig. 2-Fig. 9 disclosure where semiconductor pillars and associated string structures are disclosed); 
    PNG
    media_image1.png
    722
    884
    media_image1.png
    Greyscale
 
a second semiconductor pillar (Fig. 5: MP1) having a second semiconductor layer (Fig. 7: 31, Fig. 8: 31 in context of para [0087]: “semiconductor layer”, see Fig. 5: MP1) extending in the third direction (Fig. 5: z-direction) and electrically connected to the source line (Fig. 11: SL, Fig. 5: 13, para [0095]. Limitation is further supported by  MAEJIMA Fig. 2-Fig. 9 disclosure where semiconductor  pillars and associated string structures are disclosed); 
i first word lines (i is an integer of 4 or more) stacked in the third direction (Fig. 5: WLo0-WLo7 stacked in z-direction); 
i second word lines stacked in the third direction and having the same positions as the i first word lines with respect to the third direction, respectively (Fig. 5: WLe0-WLe7 stacked in z-direction); and 
a driver (word line driver and row decoder, see e.g. para [0164] and Fig. 1), 
wherein 
the first semiconductor pillar (Fig. 5: MP0, see analogous Fig. 11: MP) has a first string provided on a first side (Fig. 11: 50o) and a second string provided on a second side (Fig. 11: 50e. See Fig. 4-Fig. 10 in relation to Fig. 11), 
the first string has i first memory cells, the i first memory cells are electrically connected in series (see Fig. 11: MT0-MT7 in 50o), arranged along the third direction (Fig. 5 and Fig. 7: z-direction), and connected to the i first word lines (see Fig. 5 and Fig. 11: WLo0-WLo7), respectively, 
the second string has i second memory cells, the i second memory cells are electrically connected in series (see Fig. 11: MT0-MT7 in 50e), arranged along the third direction (Fig. 5 and Fig. 7: z-direction), and connected to the i second word lines, respectively (see Fig. 5 and Fig. 11: WLe0-WLe7), 
the second semiconductor pillar (Fig. 5: MP1, see analogous Fig. 11: MP) has a third string provided on a third side  and a fourth string provided on a fourth side (see analogous in Fig. 11 for e.g. Fig. 5: MP1), 
the third string has i third memory cells,  the i third memory cells are electrically connected in series, arranged along the third direction, and connected to the i first word lines, respectively (see analogous in Fig. 11 for e.g. Fig. 5: MP1), 
the fourth string has i fourth memory cells,  the i fourth memory cells are electrically connected in series, arranged along the third direction, and connected to the i second word lines, respectively (see analogous in Fig. 11 for e.g. Fig. 5: MP1), 
a position of the first of the first word line of the i first word lines is closest to a position of the source line, and  a position of the i-th of the first word line of the i first word lines is farthest from the position of the source line (see Fig. 5 in relation to Fig. 5 and Fig. 11 odd WL positions), 
a position of the first of the second word line of the i second word lines is closest to the position of the source line, and the position of the i-th of the second word line of the i second word lines is farthest from the position of the source line (see Fig. 5 in relation to Fig. 5 and Fig. 11 even WL positions), 
the i first memory cells (see Fig. 7: left MT) and the i second memory cells (see Fig. 7: right  MT) share the first semiconductor layer (Fig. 7: 31 in MP0. See Fig. 11. Fig. 5 in relation), 
the i third memory cells and the i fourth memory cells share the second semiconductor layer (Fig. 7: 31 in MP1. See Fig. 11. Fig. 5 in relation), 
in writing data to the k-th (k is an integer smaller than i and greater than 1) first memory cell (Fig. 16: selected odd cell WLo0, also applicable for WLo2 or WLo3), in a first operation of the writing operation (write operation and any associated operation, see Fig. 16 operation), the driver supplies the k-th first word line with a first voltage larger than a reference voltage (Fig. 16: VPGM larger than average voltage level of VPASS and VPGM, see para [0126]. Reference voltage taken as average voltage level of VPASS and VPGM used for comparison), and 
supplies the k-th second word line (Fig. 16: non-selected odd cell WLe0, also applicable for WLe2 or WLe3) with a second voltage smaller than the reference voltage (Fig. 16: VP is smaller than average voltage level of VPASS and VPGM. Alternately, negative voltage at t4 smaller than VSS discussed in para [0105] is also applicable for turning off transistors to prevent leakage for these limitations).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
14.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over FUTATSUYAMA et al.  (US 2018/0277565 A1) , in view of MAEJIMA (US 2020/0126628 A1).
Regarding claim 2, FUTATSUYAMA teaches the semiconductor memory device according to claim 1, wherein the first semiconductor pillar (Fig. 6: MP) is electrically connected to a first bit line (e.g. Fig. 6: BL0), the second semiconductor pillar (see Fig. 6: MP5)  is electrically connected to a second bit line (e.g. Fig. 6: BL1).
FUTATSUYAMA is silent with respect to remaining provisions of this claim as it pertains to bit line biasing during operation associated with writing.
MAEJIMA teaches - 
in the first operation (write operation and any associated operation, see e.g. Fig. 18 operation), the driver supplies the reference voltage (taken as known voltage e.g. VSS) to the first bit line and the second bit line (Fig. 18: BL write, BL write inhibited are supplied with fixed VSS initially), and 
raises the voltage of a second bit line from the reference voltage to a third voltage larger than the reference voltage (Fig. 18: BL write inhibited supplied with VDD during writing).
FUTATSUYAMA and MAEJIMA are in analogous field of art (see disclosure pillar structure, string structure)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of MAEJIMA into the teachings of FUTATSUYAMA such that claimed biasing method is satisfied in order to implement unselected bit line inhibition and thus reduce additional program disturbances.
Regarding claim 14, FUTATSUYAMA and MAEJIMA teach the semiconductor memory device according to claim 1, wherein the first semiconductor pillar and the second semiconductor pillar are electrically connected to the source line, and  in the first operation, the driver raises the voltage of a second bit line from the reference voltage to a third voltage larger than the reference voltage.
(see claim 2 rejection analysis)


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Futatsuyama et al. (US 2021/0013227 A1): Fig. 1-Fig. 29 disclosure applicable for all claims. Qualifies as 102 (a) (2) prior art.
NAKATSUKA (US 2020/0303389 A1): Fig. 1-Fig. 16 disclosure applicable for all claims. Qualifies as 102 (a) (1) prior art.
Takada (US 2020/0273500 A1): 1-Fig. 51 disclosure applicable for all claims. Qualifies as 102 (a) (1) prior art.

It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 3-13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825